PER CURIAM.
The appellant, who was the plaintiff in the trial court and suffered an adverse jury verdict in an action for a fall in ap-pellee’s hotel, presents two points. Each point alleges a procedural error.
We do not determine whether the points present error because it is conclusively apparent from the record that no prejudicial error has been shown. The cause was fully tried, and the appellant was able to present to the jury each contention that she puts forward in the case. Therefore, this judgment is affirmed pursuant to the rule that an appellate court will not reverse a judgment based on substantial evi*285dence where the record does not reveal that the errors resulted in a miscarriage of justice. Symmes v. Prairie Pebble Phosphate Co., 69 Fla. 4, 67 So. 228 (1915); Victor Hotel Owners v. Sperling, Fla.App.1958, 104 So.2d 120.
Affirmed.